Citation Nr: 1204212	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Cushing's syndrome, to include as a result of exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A January 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  In this regard, the Board notes that VA CAPRI records, including outpatient and hospitalization reports dated from January 10, 2011 to December 9, 2011 are in the Veteran's Virtual VA file and are not physically in the claims folder.  However, none of those records impact or pertain to the service connection claim for Cushing's syndrome at issue on appeal.  

The Veteran had requested a travel Board hearing as shown by his substantive appeal for received in March 2008.  However, the Veteran elected to withdraw the hearing request in a signed statement received in April 2008, which is of record.

Claims of entitlement to an increased rating for posttraumatic stress disorder (PTSD) (October 2009), and entitlement to service connection for bilateral adrenal hyperplasia (August 2011), as well as hyperthyroidism (August 2011), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; therefore, exposure to herbicides including Agent Orange is presumed.

2.  Cushing's syndrome is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents used during service in Vietnam.

3.  Cushing's syndrome was not incurred in service, is not shown to be causally or etiologically related to service or any service-connected disability, and is not shown to have been caused by in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for Cushing's syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in October 2005, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in January 2008, after the initial adjudications of the claim in January and September 2006.  The RO adjudicated the claim in a Statement of the Case (SOC) issued in January 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In this event, any defect in the timing of the notice is moot, harmless error and non-prejudicial, because as explained herein, the service connection claim is being denied and hence there is no disability rating or effective date to be assigned.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA examination was conducted in November 2005.  The Veteran and his representative have not maintained that this examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  The file also contains a private medical reports and opinions dated from 2005 to 2006.  In addition, given the complexity of the claim on appeal, the Board sought an expert medical opinion in June 2011.  That opinion was provided in August 2011 and the Veteran and his representative were given an opportunity to review it.  
Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

In September 2005, the Veteran filed an original service connection claim for Cushing's syndrome.  

His DD 214 reflects service with the United States Army with a military occupational specialty of supply specialist.  Service in Vietnam is established in this case.

The Veteran's STRs make no reference to treatment for or a diagnosis of Cushing's syndrome.  An entry dated in February 1969, documents the Veteran's complaints of mental confusion, being "flushed but not feverish," hyperventilation, shortness of breath, an upset stomach, headaches, and post-prandial nausea.  Impressions of anxiety and an anxiety reaction were made.  The Veteran's May 1969 separation examination report was negative for any clinical abnormalities, to include of the endocrine system, as well as for any neurological or psychiatric abnormality.  The Veteran subjectively acknowledged having a history of mumps, frequent/severe headaches, hay fever, and pain/pressure in the chest.  

By rating action of May 1969, service connection was established for anxiety reaction.  The RO specifically determined that manifestations of chills, blurred vision, and smothering feelings were associated with the anxiety reaction.  

On VA examination of 1970, the Veteran reported that aside from subjective nervous symptoms, he was in good health.  The examination was negative for complaints or clinical findings of the lymphatic, hemic, pulmonary, cardiovascular, GU, or GI systems.  On psychiatric evaluation of May 1970, the Veteran gave a history of a having an episode of severe anxiety in service, with post-service symptoms of tremulousness, tension, anxiety, smothering feelings, and depression.  Moderate, chronic, anxiety neurosis was diagnosed.

A March 1974 VA examination report reflects that the Veteran complained of a "smothering sensation" with no particular provocation, often occurring at night.  The examiner observed that the Veteran's residuals certainly consisted of acute, moderately severe anxiety reaction, which was diagnosed.  The examiner opined that "[h]owever, in the back of my mind lurks the possibility that he may have had some sort of encephalitis or some organic disease at the onset of this rather sudden illness."  

A private medical record of August 2005 reflects that the Veteran was seen for a follow-up for hyperthyroidism and incidental bilateral adrenal masses.  It was noted that studies were suspicious for Cushing's syndrome.  When seen in September 2005, it was reported that adrenal evaluation and testing were positive for Cushing's syndrome.  Cushing's syndrome due to bilateral adrenal nodules, rule-out adrenal cortical carcinoma, was made.  Exposure to Agent Orange was separately diagnosed and Dr. B. indicated that the Veteran had an intermittent dermatological disorder which could be related to Agent Orange exposure, the possibility of which the Veteran was exploring through VA.  An October 2005 record of a physical evaluation reflects that assessments included Cushing's syndrome, due to bilateral adrenal hyperplasia; and Agent Orange exposure, were separately made.  In November 2005, the Veteran underwent bilateral adrenalectomy.  

The file contains a November 2005 VA psychiatric examination report which was based on review of VA electronic records, but not upon review of STRs or private medical evidence.  The Veteran gave a medical history which included anxiety, gallbladder disease, hyperthyroidism, bilateral adrenal tumors, and Cushing's syndrome.  Diagnosis of anxiety disorder due to Cushing's syndrome and hyperthyroidism, and a history of generalized anxiety disorder, were made.  The examiner commented that:

The above diagnosis represents a change from the previous rating.  The new diagnosis represents the development of a new and separate condition whose diagnosis does not preclude one of generalized anxiety disorder, but confounds the prior diagnosis and is clinically more significant.  ...  In my opinion, the diagnosis of anxiety disorder due to a general medical condition is not related to or aggravated by the Veteran's active duty service.  It is a sound medical assumption that hyperthyroidism and hypercortisolism exacerbate his [service-connected] illness.  I am unaware of any data associating hyperfunctioning thyroid or adrenal tumors to exposure to toxic agents in Vietnam.  

Private medical reports of March and May 2006 include a diagnosis of Addison's disease with Cushing's syndrome.  

The file contains a statement from the Veteran's wife received in May 2006, describing the Veteran's numerous medical conditions and symptoms and wondering whether the development of Cushing's syndrome could be linked to exposure to Agent Orange/herbicides sustained in service.  

The file contains a June 2006 medical statement of Dr. J.H.B.   The doctor initially explained that Cushing's syndrome was a very rare and difficult condition to diagnose, a case of which most doctors would never see during their career.  It was noted that the Veteran's case was particularly rare because he was male and had bilateral tumors, which the doctor noted must have taken years to develop in light of their size.  It was observed that the Veteran's case was so rare that there was no literature to support what causes Cushing's.  The doctor explained that  after removal of the adrenal glands and tumors, the Veteran had Addison's disease, which was manifested by many of the same symptoms as Cushing's syndrome.  The doctor indicated that the Veteran would have had to be exposed to a high dose of herbicide to have multiple endocrine problems and opined that "I feel [the Veteran's] Cushing's Disease (adrenal tumors), Hyperthyroidism (Graves Disease) and Parkinsonism and/or neurological disorder is all due to Agent Orange exposure."  

In light of the conflicting medical evidence of record and the complexity of the issue on appeal, in June 2011, the Board requested the opinion of a medical expert associated with the Veterans Health Administration (VHA).  At that time, the pertinent evidence was summarized and opinions addressing the following matters were requested (to be provided with a complete rationale):

1.  Were any or all of the Veteran's in-service physical and psychiatric complaints initial manifestations of his subsequently diagnosed Cushing's syndrome?  

2.  If the above response is negative, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's Cushing's syndrome had its onset during active service, is etiologically related to the Veteran's presumed Agent Orange exposure and/or service in the Republic of Vietnam, or otherwise originated during active service? 

In August 2011, a VHA medical opinion was provided by a specialist in endocrinology.  Initially, the specialist observed that it was virtually impossible to determine from the available records whether or not the Veteran's initial physical and psychiatric complaints may have been manifestations of subsequently diagnosed Cushing's syndrome.  The doctor opined that he considered it doubtful because of the long interval between symptoms in 1970 and the diagnosis of Cushing's syndrome made in 2005.  

In response to the second question posed above, the doctor opined that it was unlikely that the Veteran's Cushing syndrome had its onset more than 30 years prior to its diagnosis (during active duty).  The doctor explained that whether bilateral adrenal hyperplasia which required adrenalectomy may be etiologically related to presumed Agent Orange exposure was difficult to determine, as bilateral adrenal hyperplasia was a rare disorder.  The doctor mentioned that he was not aware of any published reports of its increased frequency in veterans exposed to Agent Orange.  The doctor also observed that hyperthyroidism (also diagnosed in the Veteran's case) had been reported to be significantly increased in veterans exposed to Agent Orange, and was well known to be associated with anxiety disorder, and other physical and psychiatric complaints which the Veteran experienced. 

The Veteran and his representative were given 60 days to review the expert opinion and provide any additional evidence of argument.  In a response received in October 2011, the Veteran indicated that he had no further evidence or argument to submit and requested adjudication of the case.  

Analysis

The Veteran contends that Cushing's syndrome is linked to exposure to herbicides including Agent Orange during service, warranting service connection on that basis.  

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer.  See 38 C.F.R. § 3.309(e).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, such as here, and has one of the diseases listed in 38 C.F.R. § 3.309(e), including prostate cancer, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), recently amended to add AL amyloidosis, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  See 74 Fed. Reg. 21,258 (May 7, 2009), 75 Fed. Reg. 53202 (August 31, 2010); see also 38 C.F.R. § 3.307(a)(6)(ii), 3.309 (e).

In addition to the presumptive regulations, a claimant may establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The file contains evidence that Cushing's syndrome was diagnosed in 2005; as such, evidence of current disability is established.  However, the Veteran has not specifically alleged, nor does the evidence reflect that Cushing's syndrome was diagnosed during service or at any time prior to 2005, more than 35 years after the Veteran's discharge from service.  The Veteran maintains that symptoms which manifested in service in 1969 may have been early manifestations of Cushing's syndrome, or that in the alternative, Cushing syndrome diagnosed in 2005 is etiologically related to Agent Orange exposure sustained in service.  

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.  In this case, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to herbicide agents during service is presumed by regulation.

However, Cushing's syndrome is not included among those disabilities for which service connection may be presumed based on exposure to herbicides.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003); 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 74 Fed. Reg. 21,258-60 (May 9, 2009).  Thus, the presumptive provisions related to herbicide exposure do not provide a basis upon which to establish service connection for Cushing's syndrome.

A veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  In this regard, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case, the file contains three medical opinions addressing the etiology/onset of Cushing's syndrome.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The most probative evidence of record does not support a finding that the Veteran's currently diagnosed Cushing's syndrome is etiologically or causally associated with service, to include by virtue of presumptive exposure to Agent Orange/herbicides therein.  

In this regard, the August 2011 VHA opinion was specifically sought to address the complex medical issues raised in this case and to reconcile and consider the prior evidence and opinions provided for the file.  In doing so, a VA specialist in endocrinology opined that he considered it doubtful that the Veteran's initial physical and psychiatric complaints (documented in 1969 during service) may have been manifestations of subsequently diagnosed Cushing's syndrome, because of the long interval between symptoms in 1970 and the diagnosis of Cushing's syndrome made in 2005.  He further opined that it was unlikely that the Veteran's Cushing syndrome had its onset more than 30 years prior to its diagnosis (during active duty).  As the conclusions reached by the medical expert were based on review of the Veteran' s history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

In contrast, the file contains less probative medical opinions provided by VA in October 2005, upon VA examination of November 2005, and by Dr. J.H.B. in June 2006.  An October 2005 record of a physical evaluation reflects that assessments included Cushing's syndrome, due to bilateral adrenal hyperplasia; and Agent Orange exposure, were made.  This opinion does not serve to link the two conditions.  They were diagnosed separately and there was no opinion or supporting rationale provided even speculating as to an etiological relationship between the separately diagnosed conditions.  

When examined in November 2005, a diagnosis of anxiety disorder due to Cushing's syndrome and hyperthyroidism, and a history of generalized anxiety disorder, were made.  The examiner opined that the diagnosis of anxiety disorder was due to a general medical condition unrelated to or aggravated by the Veteran's active duty service.  It was further noted that it was a sound medical assumption that hyperthyroidism and hypercortisolism exacerbated the Veteran's [service-connected] illness.  The examiner was unaware of any data associating hyperfunctioning thyroid or adrenal tumors to exposure to toxic agents in Vietnam.  In essence, the opinions provided by the VA examiner did not squarely address the issue of onset or etiology of Cushing syndrome and as such, that evidence neither supports nor is adverse to the claim; the evidence is essentially considered neutral.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002), ("Negative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence.").  However, the Board notes that the opinion is overall nevertheless of lower probative value than the VHA opinion, as it was made without consideration of the Veteran's STRs and private medical records, both of which contain information critical to this case.  

The file contains a June 2006 medical statement of Dr. J.H.B.   The doctor initially explained that Cushing's syndrome was a very rare and difficult condition to diagnose.  It was observed that the Veteran's case was so rare that there was no literature to support what causes Cushing's.  The doctor indicated that the Veteran would have had to be exposed to a high dose of herbicide to have multiple endocrine problems and opined that "I feel [the Veteran's] Cushing's Disease (adrenal tumors), Hyperthyroidism (Graves Disease) and Parkinsonism and/or neurological disorder is all due to Agent Orange exposure."  

As an initial matter, there is no indication that the doctor's opinion was based on a review of the Veteran's full medical history, including STRs.  Moreover, while presumptive exposure to herbicides in service is established, there is no indication in the file of the length, type, or strength of such exposure; hence there is no basis for concluding that the Veteran was exposed to a high dose of herbicides in service.  Accordingly, the doctor's opinion is based on mere speculation, unsupported by facts or evidence in the record or specific to the Veteran's case.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, the Board observes that an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  

To the extent that the Veteran and his wife assert that he suffers from Cushing's syndrome arising during service or as a result of herbicide exposure sustained therein, the Board does not question the Veteran's and the Veteran's wife's sincerity in their beliefs that such an etiological relationship exists.  While they are certainly competent to relate events in service and after service, such as reporting symptoms occurring post-service and in-service, there is no evidence that they possess the requisite medical training or expertise necessary to render them competent to offer evidence on the complex medical matters in this case involving the etiology and onset of Cushing's syndrome.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's and Veteran's wife's competency to link his currently manifested Cushing's syndrome to service, or to a service-connected condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

However, continuity and chronicity of symptoms of Cushing's syndrome in and since service has not been established.  In light of the fact that this condition was not initially diagnosed until 35 years after the Veteran's discharge from service, in the opinion of a medical expert provided in 2011, it was therefore doubtful; i.e. less likely than not, that initial physical and psychiatric complaints (documented in service) may have been manifestations of subsequently diagnosed Cushing's syndrome.

In addition, and for the sake of completeness, the Board notes that the file contains no evidence of a secondary relationship between Cushing's syndrome and service-connected anxiety reaction, nor does the Veteran so maintain.  In this regard, the record is negative for any competent evidence or opinion which establishes or even suggests that such an etiological relationship exists, either by virtue of causation of aggravation.  In fact, only the reverse relationship has been suggested in a November 2005 VA examination report,  i.e.; that hyperthyroidism and hypercortisolism exacerbated the [service-connected] illness, anxiety reaction.  

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed Cushing's syndrome is related to service or to a service-connected condition, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49  (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  


ORDER

Entitlement to service connection for Cushing's syndrome is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


